DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/01/2022 and 10/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 01/11/2022 have been fully considered but they are not persuasive. 
In response to applicant’s arguments on page 7, regarding independent claim 1, 19 and 20, has been considered but are not persuasive. Applicant appears to argue that the prior art of Lebel and Han fail to teach “using the neural network model to suppress the at least one artefact in the input MR data”. The examiner respectfully disagrees as Han would teach using the neural network model to suppress the at least one artefact in the input MR data as seen in Figure 2, it shows the overall architecture of the system in which the input is MR data in which reconstruction of the input MR data is performed by passing it through a convolutional neural network and performing IFT at the end to obtained the reconstructed image. As seen in Section VI. Results Paragraph 1, the prior art discloses (DeepALOHA accurately recovered high frequency edges and textures. Fig. 6 shows the reformed images along the axial direction, after all the reconstruction was done along the sagittal direction. The reformatted axial image preserved the detailed structures of underlying images without any artifact along the slice direction.) The examiner interprets that the prior art is removing artifacts from the input MR data since the final reconstructed image was able to recover high frequency edges and textures without any artifact along the slice direction. Lebel also discloses the idea of using the neural network model to suppress the at least one artefact in the input MR data as seen in Col 1, lines 44-47 “the trained neural network can be used to reduce noise and image artifacts in medical images acquired by the medical imaging modality.” Thus the applicants arguments are not persuasive. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2, 5-9, 12-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lebel et al. US Patent (US 10635943 B1) in view of Han et al. (“k-Space Deep Learning for Accelerated MRI” , cited by applicant in IDS filed on 03/26/2020).
Regarding Claim 1, Lebel teaches a method (Fig. 8), comprising: 
obtaining input magnetic resonance (MR) data using at least one radio-frequency (RF) coil of a magnetic resonance imaging (MRI) system ([Col 12, lines 40-43], At 805, method 800 acquires a medical image with a medical imaging apparatus. For example, for MRI, method 800 acquires an MR image via 
and generating an MR image from the input MR data at least in part by using a neural network model to suppress at least one artefact in the input MR data ([Col 12, Lines 52-54], Continuing at 810, method 800 inputs the medical image acquired at 805 into a trained deep neural network to generate a de-noised image. [Col 13, lines 24-26], At 815, method 800 outputs the de-noised image. Method 800 may output the de-noised image, for example, to a display device such as display unit).
	Lebel does not explicitly teach wherein the generating comprises: performing a reconstruction step by generating an image in an image domain from the input MR data; and using the neural network model to suppress the at least one artefact in the input MR data by processing the input MR data before the reconstruction step in a domain other than the image domain.
	Han teaches wherein the generating comprises: performing a reconstruction step by generating an image in an image domain from the input MR data(¶[0040] of the specification in the Instant application recites  “Image-domain data may be obtained by applying an inverse Fourier transformation (e.g., an inverse fast Fourier transform if the samples fall on a grid) to k-space data”. In light of the specification the examiner interprets that as seen in Figure 3 of the prior art it shows an image reconstruction flow in which the input image is in k-space domain and once processed through the convolutional neural network the image is undergoes an inverse Fourier transform step to get the image back into the image domain.) ; and using the neural network model to suppress the at least one artefact in the input MR data by processing the input MR data before the reconstruction step in a domain other than the image domain. (Page 7, Results Section, Paragraph 1, Fig. 5 shows the reconstruction results from Cartesian trajectory using the architecture in Fig. 2(a) combined with the skipped connection as Fig. 2(b). As shown in the enlarged images and difference images, the image-domain residual network resulted in the 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Han to Lebel in order to suppress an artefact in the k-space domain before reconstructing the image in the image domain. One skilled in the art would have been motivated to modify Lebel in this manner because k-space deep learning method consistently outperforms the existing image-domain deep learning approaches. (Han, Abstract)
Regarding Claim 2, the combination of Lebel and Han teaches the method of claim 1, wherein the at least one artefact comprises RF interference, and wherein the generating comprises using the neural network model to suppress the RF interference (Lebel, [Col 5, Lines 54-56] The MRI apparatus 10 may be configured with a deep learning system for reducing image noise and image artifacts in images acquired via the MRI apparatus 10. [Col 12, Lines 52-54], Continuing at 810, method 800 inputs the medical image acquired at 805 into a trained deep neural network to generate a de-noised image. The examiner interprets the neural network is configured to reduce noise and image artifacts in the images acquired by the MRI apparatus and since the MRI apparatus in the prior art uses RF coils for Tx/Rx signals there will be RF interference within the image obtained by the MRI apparatus and the neural network will remove that artifact from the image.). 

    PNG
    media_image1.png
    606
    489
    media_image1.png
    Greyscale

Regarding Claim 5, the combination of Lebel and Han teach the method of claim 2, wherein the MRI system includes an imaging region (Lebel, As seen in Fig. 1, the RF coil unit(14) encloses an imaging region shown in a rectangular box) and wherein the RF interference comprises internal RF interference generated by at least one component of the MRI system located outside of the imaging region (As seen in Figure 1, in the section annotated in an oval shape shows the RF coil unit(14) of the MRI system(10) to be outside of the imaging region and the examiner interprets since the RF Coil unit is 
Regarding Claim 6, the combination of Lebel and Han teach the method of claim 5, wherein the at least one component of the MRI system includes one or more magnetics components of the MRI system (Lebel, [Col 3, Lines 34-37], The MRI apparatus 10 also includes the gradient coil unit 13 that generates a gradient magnetic field in the imaging space 18 so as to provide the MR signals received by the RF coil unit 14 with three-dimensional positional information.).
Regarding Claim 7, the combination of Lebel and Han teach the method of claim 6, wherein the one or more magnetics components of the MRI system include a gradient coil of the MRI system (Lebel, [Col 3, Lines 34-37], The MRI apparatus 10 also includes the gradient coil unit 13 that generates a gradient magnetic field in the imaging space 18 so as to provide the MR signals received by the RF coil unit 14 with three-dimensional positional information.).
Regarding Claim 8, the combination of Lebel and Han teach the method of claim 1, wherein the at least one artefact includes noise generated by circuitry in an MR receiver chain and/or noise generated by a subject or object being imaged (Lebel, [Col 4, Lines 13-15], Furthermore, whereas local coils such as those comprising the RF coil unit 14 can transmit to or receive signals from only a localized region of the subject 16, the RF body coil unit 15 generally has a larger coverage area and can be used to transmit or receive signals to the whole body of the subject 16. The MR receiver chain in this application was described to be a circuitry involving processing of signals recorded by the RF coil. Examiner interprets that with any transmission/receiving of signals there will be noise generated.)
Regarding Claim 9, while the combination of Lebel and Han teaches the method of claim 1, they don’t explicitly teach where the input MR data is in the spatial frequency domain.


    PNG
    media_image2.png
    576
    744
    media_image2.png
    Greyscale

Han teaches where the input MR data is in the spatial frequency domain(As seen in Figure 3(a) the annotated arrow shows the input data is in the k-space domain also known as the spatial frequency domain.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Han to Lebel such that the input MR data is in the spatial frequency domain. One skilled in the art would have been motivated to modify Lebel in this manner because image-domain learning does not remove certain artifacts in MRI images. (Han, Page 12, Right Colunm, Paragraph 1).

    PNG
    media_image3.png
    294
    726
    media_image3.png
    Greyscale

Regarding Claim 12, while the combination of Lebel and Han teach the method of claim 1, 
They don’t explicitly teach wherein the first neural network portion comprises a spectral unpooling layer
Han teaches wherein the first neural network portion comprises a spectral unpooling layer (Fig. 4 – shows the neural network and shows the unpooling layer in stage 4), and wherein processing the input MR data with the first neural network comprises applying the spectral unpooling layer (Fig. 4 – shows the processing of the input MR data through the unpooling layer of the network).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Han to Lebel such that processing the input data with a neural network comprises applying a spectral unpooling layer. One skilled in the art would have been motivated to modify Lebel in this manner in order to demonstrate superior reconstruction performances over the compressed sensing approaches. (Han, Page 1, Left Column, “Introduction”, Paragraph 1)
Regarding Claim 13, the combination of Lebel and Han teaches the method of claim 12, where Han further teaches wherein the first neural network portion further comprises a spectral pooling layer, a plurality of convolutional layers, and a skip connection (Fig. 4 – shows a pooling layer represented by a red marker, plurality of convolution layers represented by red and yellow arrows and a skip connection represented in the purple arrow.).
(Han, Page 1, Left Column, “Introduction”, Paragraph 1)
Regarding Claim 14, while the combination of Lebel abd Han teaches the method of claim 12, 
Han teaches wherein applying the spectral unpooling layer comprises applying a pointwise multiplication layer for combining first features having a first resolution provided via a skip connection with second features having a second resolution lower than the second resolution. (Fig. 3a, Right column, paragraph 3-4; " fully sampled k-space data x can be represented by x =y +dx", "y is the undersampled k-space measurement", "In practice, some of the low-frequency part of k-space data including the DC component are acquired in the undersampled measurement so that the image component from the residual k-space data dx are mostly high frequency signals, which are sparse" =>  y low resolution; dx => high resolution; in Fig. 3a, y and dx are point-wise summed together. "dx has low-rank Hankel matrix structure, which can be effectively processed using the deep neural network. This can be easily implemented using a skipped connection before the deep neural network as shown in Fig. 3(a)"; the skipped connection bypasses the undersampled low resolution y from going through CNN. Fig. 4).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Han to Lebel by applying a pointwise multiplication layer for combining first and second features. One skilled in the art would have been motivated to modify Lebel in this manner in order to demonstrate superior reconstruction performances over the compressed sensing approaches. (Han, Page 1, Left Column, “Introduction”, Paragraph 1)
Regarding Claim 19, Lebel teaches a system (Fig. 1), comprising: at least one computer hardware processor and at least one non-transitory computer-readable storage medium storing processor executable instructions that, when executed by the at least one computer hardware processor, cause the at least one computer hardware processor to perform ([Col 5, Lines 13-15], The controller unit 25 includes a computer and a recording medium on which a program to be executed by the computer is recorded.)
obtaining input magnetic resonance (MR) data using at least one radio- frequency (RF) coil of a magnetic resonance imaging (MRI) system ([Col 12, lines 40-43], At 805, method 800 acquires a medical image with a medical imaging apparatus. For example, for MRI, method 800 acquires an MR image via the MRI apparatus. The MRI apparatus as shown in fig. 1, comprises of a RF coil unit which is used to enclose the region to be imaged of the subject.);
and generating an MR image from the input MR data at least in part by using a neural network model to suppress at least one artefact in the input MR data ([Col 12, Lines 52-54], Continuing at 810, method 800 inputs the medical image acquired at 805 into a trained deep neural network to generate a de-noised image. [Col 13, lines 24-26], At 815, method 800 outputs the de-noised image. Method 800 may output the de-noised image, for example, to a display device such as display unit).
Lebel does not explicitly teach wherein the generating comprises: performing a reconstruction step by generating an image in an image domain from the input MR data; and using the neural network model to suppress the at least one artefact in the input MR data by processing the input MR data before the reconstruction step in a domain other than the image domain
Han teaches wherein the generating comprises: performing a reconstruction step by generating an image in an image domain from the input MR data(¶[0040] of the specification in the Instant application recites  “Image-domain data may be obtained by applying an inverse Fourier transformation (e.g., an inverse fast Fourier transform if the samples fall on a grid) to k-space data”. In ; and using the neural network model( to suppress the at least one artefact in the input MR data by processing the input MR data before the reconstruction step in a domain other than the image domain. (Page 7, Results Section, Paragraph 1, Fig. 5 shows the reconstruction results from Cartesian trajectory using the architecture in Fig. 2(a) combined with the skipped connection as Fig. 2(b). As shown in the enlarged images and difference images, the image-domain residual network resulted in the blurry edges and textures in several area, while DeepALOHA accurately recovered high frequency edges and textures. Fig. 6 shows the reformed images along the axial direction, after all the reconstruction was done along the sagittal direction. The reformatted axial image preserved the detailed structures of underlying images without any artifact along the slice direction. The quantitative comparison in Table I in terms of average PSNR, NMSE, and SSIM value also confirmed that the proposed k-space interpolation method produced the best quantitative values in all area. The examiner interprets that the prior art is performing an experiment with their proposed network architecture which is suppressing noise artifacts in the image as seen in Table I the PSNR of the DeepALOHA produces a higher PSNR then the image-domain network.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Han to Lebel in order to suppress an artefact in the k-space domain before reconstructing the image in the image domain. One skilled in the art would have been motivated to modify Lebel in this manner because k-space deep learning method consistently outperforms the existing image-domain deep learning approaches. (Han, Abstract)
Regarding Claim 20,  Lebel teaches a magnetic resonance imaging (MRI) system (Fig. 1),comprising: magnetic components comprising: a Bo magnet configured to provide a Bo field for the MRI system([Col 3, Lines 29-33], The magnetostatic field magnet unit 12 includes, for example, typically an annular superconducting magnet, which is mounted within a toroidal vacuum vessel. The magnet defines a cylindrical space surrounding the subject 16, and generates a constant primary magnetostatic field B.sub.0.);gradient coils configured to provide gradient fields for the MRI system ([Col 3, Lines 38-44]The gradient coil unit 13 includes three gradient coil systems, each of which generates a gradient magnetic field which includes into one of three spatial axes perpendicular to each other, and generates a gradient field in each frequency-encoding direction, phase-encoding direction, and slice-selection direction in accordance with the imaging condition);; and at least one RF coil configured to detect magnetic resonance (MR) signals([Col 3, Lines 64-67], The RF coil unit 14 receives, as an MR signal, the electromagnetic wave generated when the proton spin thus excited in the slice to be imaged of the subject 16 returns into alignment with the initial magnetization vector.); a controller configured to: control at least some of the magnetic components([Col 5, Lines 20-28], The controller unit 25 is connected to the operating console unit 32 and processes the operation signals input to the operating console unit 32 and furthermore controls the table 26, RF driver unit 22, gradient coil driver unit 23, and data acquisition unit 24 by outputting control signals to them. The controller unit 25 also controls, to obtain a desired image, the data processing unit 31 and the display unit 33 based on operation signals received from the operating console unit 32.); and generating an MR image from the input MR data at least in part by using a neural network model to suppress at least one artefact in the input MR data([Col 12, Lines 52-54], Continuing at 810, method 800 inputs the medical image acquired at 805 into a trained deep neural network to generate a de-, 
Lebel does not explicitly teach wherein the generating comprises: performing a reconstruction step by generating an image in an image domain from the input MR data; and using the neural network model to suppress the at least one artefact in the input MR data by processing the input MR data before the reconstruction step in a domain other than the image domain.
Han teaches wherein the generating comprises: performing a reconstruction step by generating an image in an image domain from the input MR data(¶[0040] of the specification in the Instant application recites  “Image-domain data may be obtained by applying an inverse Fourier transformation (e.g., an inverse fast Fourier transform if the samples fall on a grid) to k-space data”. In light of the specification the examiner interprets that as seen in Figure 3 of the prior art it shows an image reconstruction flow in which the input image is in k-space domain and once processed through the convolutional neural network the image is undergoes an inverse Fourier transform step to get the image back into the image domain.) ; and using the neural network model( to suppress the at least one artefact in the input MR data by processing the input MR data before the reconstruction step in a domain other than the image domain. (Page 7, Results Section, Paragraph 1, Fig. 5 shows the reconstruction results from Cartesian trajectory using the architecture in Fig. 2(a) combined with the skipped connection as Fig. 2(b). As shown in the enlarged images and difference images, the image-domain residual network resulted in the blurry edges and textures in several area, while DeepALOHA accurately recovered high frequency edges and textures. Fig. 6 shows the reformed images along the axial direction, after all the reconstruction was done along the sagittal direction. The reformatted axial image preserved the detailed structures of underlying images without any artifact along the slice direction. The quantitative comparison in Table I in terms of average PSNR, NMSE, and SSIM value also confirmed that the proposed k-space interpolation 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Han to Lebel in order to suppress an artefact in the k-space domain before reconstructing the image in the image domain. One skilled in the art would have been motivated to modify Lebel in this manner because k-space deep learning method consistently outperforms the existing image-domain deep learning approaches. (Han, Abstract)
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lebel et al. US Patent (US 10635943 B1) in view of Han et al. (“k-Space Deep Learning for Accelerated MRI” , cited by applicant in IDS filed on 03/26/2020) and in view of Rothberg et al. US PG-Pub (US 20160069975 A1).
Regarding Claim 3, while the combination Lebel and Han teach the method of claim 2, they do not explicitly teach wherein the RF interference comprises external RF interference generated by a device external to the MRI system. 
Rothberg teaches wherein the RF interference comprises external RF interference generated by a device external to the MRI system (¶[0069], the noise cancellation system may detect if there is a nearby device producing electromagnetic noise that will impact the operation of the low-field MRI system, which will enable an operator of the low-field MRI system to determine whether the noisy device can be unplugged or removed prior to operation and/or whether the noisiness introduced by the detected noisy device can be compensated for using any of various noise cancellation techniques).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Rothberg to Lebel and Han in order to determine RF interference from a device external to the MRI system. One skilled in the art would have been motivated to modify Lebel and Han in this (Rothberg, ¶[0065])
Regarding Claim 4, the combination of Lebel, Braun and Rothberg teach the method of claim 3, where Rothberg further teaches wherein the device external to the MRI system includes a medical device located in a same room as the MRI system (¶[0069], the noise cancellation system may detect if there is a nearby device producing electromagnetic noise that will impact the operation of the low-field MRI system, which will enable an operator of the low-field MRI system to determine whether the noisy device can be unplugged or removed prior to operation and/or whether the noisiness introduced by the detected noisy device can be compensated for using any of various noise cancellation techniques).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Rothberg to Lebel and Han in order to determine RF interference from a device external to the MRI system. One skilled in the art would have been motivated to modify Lebel and Han in this manner in order to determine the external source of noise that impacts the ability of a low-field MRI system to operate. (Rothberg, ¶[0065])
Claims 10, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lebel et al. US Patent (US 10635943 B1) in view of Han et al. (“k-Space Deep Learning for Accelerated MRI” , cited by applicant in IDS filed on 03/26/2020) and in view of Braun et al. US PG-Pub (US 20190128989 A1) .
Regarding Claim 10, while the combination of Lebel and Han teach the method of claim 1, they don’t explicitly teach wherein the input MR data is in the sensor domain.
Braun teaches wherein the input MR data is in the sensor domain(¶[0021], FIG. 1 depicts an MRI system 100 for acquisition of frequency domain components representing Magnetic Resonance (MR) image data for storage in a storage array.). 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Braun to Lebel and Han such that the input MR data is processed in the sensor domain. One (Braun, ¶[0003]).
Regarding Claim 17, while the combination Lebel and Han teaches the method of claim 1, obtaining, during a first time period, RF artefact measurements using the at least one RF coil of the MRI system, wherein the RF artefact measurements include measurements of RF interference and/or noise (Lebel, Col 10, lines 5-10, Magnetic resonance images are frequently acquired with multiple receiver coils that are sensitive to different parts of the object. Coil sensitivities, such as the illustrated coil sensitivities 610, may be obtained from actual measurements with the MRI apparatus 10, simulated via electromagnetic models, or fabricated from analytic approximations. As depicted in the transformation 600, the single input image. The examiner interprets that receiving the measurements of the RF Coil will indicate the measurement of noise or RF interference in the MRI system.);
and training the neural network model using the artefact-corrupted MR data (Lebel, [Col 6, lines 61-64], The deep neural network 200 may be trained using pairs of noise-free image data sets and corrupted image data sets acquired via a medical imaging apparatus such as the MRI apparatus 10, such that medical images with noise may be input to the deep neural network 200, which in turn outputs a noise-reduced medical image.).
	They do not explicitly teach obtaining, during a second time period different from the first time period, MR measurements of a subject in the imaging region of the MRI system 
generating artefact-corrupted MR data by combining the RF artefact measurements with the MR measurements of the subject.  
	Braun teaches obtaining, during a second time period different from the first time period, MR measurements of a subject in the imaging region of the MRI system (¶[0040], The first MR data 403 may be acquired directly from MR scans of patients and identified as not including motion artifacts or 
generating artefact-corrupted MR data by combining the RF artefact measurements with the MR measurements of the subject (¶[0040], The GAN includes a generator network 401 and a discriminator network 411. The inputs, e.g. training data, for the GAN are first MR data 405 acquired from an MRI that do not include motion artifacts and second MR data 403 acquired from an MRI that do include motion artifacts. The first MR data 403 may be acquired directly from MR scans of patients and identified as not including motion artifacts or may be generated synthetically. The examiner interprets that the training of the neural network in this prior art uses input MR data without any artifacts and input MR data with artifacts to train the neural network to remove the artifacts within the MRI image.).  
	It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Braun to Lebel and Han such that the training of the neural network involves combining artefact measurements with the MR measurements of the subject in order to train the neural network. One skilled in the art would have been motivated to modify Lebel and Han in this manner in order to suppress the artefacts from the input MR data in order to reduce the potential misinterpretations in images. (Braun, ¶[0003]).
Regarding Claim 18, the combination Lebel and Han teaches the method of claim 1, further comprising: synthesizing RF artefact measurements, wherein the RF artefact measurements include synthesized measurements of RF interference and/or noise (Lebel, Col 10, lines 30-40) Referring again to FIG. 5, after the plurality of initial image data sets are transformed into corresponding target image data sets, method 500 continues to 510. At 510, each target image data set is corrupted to generate a corresponding corrupted image data set. The corruption comprises one or more operations that map 
training the neural network model using the artefact-corrupted MR data (Lebel, [Col 6, lines 61-64], The deep neural network 200 may be trained using pairs of noise-free image data sets and corrupted image data sets acquired via a medical imaging apparatus such as the MRI apparatus 10, such that medical images with noise may be input to the deep neural network 200, which in turn outputs a noise-reduced medical image.).
Lebel does not explicitly teach obtaining MR measurements of a subject in the imaging region of the MRI system; generating artefact-corrupted MR data by combining the synthesized RF artefact measurements with the MR measurements of the subject.
Braun teaches obtaining MR measurements of a subject in the imaging region of the MRI system (¶[0040], The first MR data 403 may be acquired directly from MR scans of patients and identified as not including motion artifacts or may be generated synthetically. The second MR data 403, for example, may be synthesized using any post-processing addition of the contribution of the motion artifact or may be acquired without processing the MR data. The examiner interprets that the first MR Data obtained by the MR scan of the patient has to have an imaging region to obtain data from.)
generating artefact-corrupted MR data by combining the synthesized RF artefact measurements with the MR measurements of the subject; (¶[0040], The GAN includes a generator network 401 and a discriminator network 411. The inputs, e.g. training data, for the GAN are first MR data 405 acquired from an MRI that do not include motion artifacts and second MR data 403 acquired from an MRI that do include motion artifacts. The first MR data 403 may be acquired directly from MR scans of patients and identified as not including motion artifacts or may be generated synthetically. The examiner interprets 
	It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Braun to Lebel and Han such that the training of the neural network involves combining artefact measurements with the MR measurements of the subject in order to train the neural network. One skilled in the art would have been motivated to modify Lebel and Han in this manner in order to suppress the artefacts from the input MR data in order to reduce the potential misinterpretations in images. (Braun, ¶[0003]).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lebel et al. US Patent (US 10635943 B1) in view of Han et al. (“k-Space Deep Learning for Accelerated MRI” , cited by applicant in IDS filed on 03/26/2020) and in view of Qin et al US PG-Pub (US  20190311267 A1).
Regarding Claim 15, while Lebel and Han teaches the method of claim 1, they do not explicitly teach wherein the neural network model comprises: a first neural network portion configured to suppress RF interference, the first neural network portion comprising one or more convolutional layers; and a second neural network portion configured to suppress noise, the second neural network portion comprising one or more convolutional layers.
Qin teaches wherein the neural network model comprises: a first neural network portion configured to suppress RF interference, the first neural network portion comprising one or more convolutional layers and a second neural network portion configured to suppress noise, the second neural network portion comprising one or more convolutional layers. (¶[0004],Each of the noise neurons can add a noise component to a signal passed between the respective one of the first plurality of neurons and the at least the portion of the second plurality of neurons. ¶[0006] In some implementations , the noise component is one of Gaussian noise , Brownian noise , Poisson noise , Speckle noise , or Salt and pepper noise. The examiner interprets that the neural network as shown in ); 
Thus, it would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Qin to Lebel and Han such that the neural network has a first and second portion configured to suppress RF interference and noise. One skilled in the art would have been motivated to modify Lebel and Han in this manner in order to allow the neural network to make robust predictions and calculations in the presence of noisy data. (Qin, Abstract) 
Regarding Claim 16, the combination of Lebel, Han and Qin teaches the method of claim 15, where Lebel further teaches wherein the neural network model further comprises: a third neural network portion configured to suppress noise from image-domain data obtained using the input MR data(Abstract, the high-resolution of digital non-medical photographs or images can be leveraged for the enhancement or correction of medical images, and the trained neural network can be used to reduce noise and image artifacts in medical images acquired by the medical imaging modality. The examiner interprets that the prior art is processing the medical image in the image-domain since the image is coming from a medical imaging modality.)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HAN HOANG/Examiner, Art Unit 2663                                                                                                                                                                                                        
/SEAN M CONNER/Primary Examiner, Art Unit 2663